Citation Nr: 9931226	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-06 560 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for a ruptured 
diaphragm.  

3.  Entitlement to service connection for residuals of an 
appendectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and step-daughter



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1943 to April 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Roanoke Regional Office (RO) which 
declined to reopen a previously denied claim of service 
connection for malaria and denied original claims of service 
connection for an ulcerated stomach and residuals of an 
appendectomy.  

In various statements and in testimony at the Board in May 
1999, the appellant argued that he seeks service connection 
for a ruptured diaphragm, rather than an ulcerated stomach.  
Thus, the issue is as stated on the title page of this 
decision.  As discussed below, the Board determines herein 
that the appellant has submitted new and material evidence 
concerning the previously denied claim of service connection 
for malaria.  Thus, the claim is reopened and listed on the 
title page of this decision.  

The appellant and the witnesses testified at the May 1999 
hearing that additional evidence was available from a VA 
medical facility.  Because such documentation may prove 
useful and informative for purposes of the adjudication of 
all three issues before the Board, the claims are addressed 
in the Remand below.  


FINDINGS OF FACT

1.  The claim of service connection for malaria was denied by 
August 1982 rating decision; the appellant was notified by 
the RO on August 23, 1982; he did not perfect an appeal as to 
that issue.  

2.  Additional evidence supplied for the record subsequent to 
August 1982 is both relevant and probative concerning the 
claim of service connection for malaria.  


CONCLUSION OF LAW

The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
malaria.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By August 1982 rating decision, the RO denied service 
connection for malaria.  The appellant was notified of the 
decision by August 23, 1982 letter from the RO.  He did not 
file a notice of disagreement with the determination, which 
became final at the expiration of a one-year period following 
the August 23, 1982 notice.  

The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  In that case, the claim is reopened and adjudicated 
on the merits.  See 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  In 
addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence, and determine whether the additional evidence is 
both new and material.  If so, then the claim is reopened for 
adjudication on the merits.  If not, that is where the 
analysis must end as the Board lacks jurisdiction to review 
the merits of the claim.   See Barnett, 83 F.3d at 1383-84.  

In a May 1996 statement, the appellant requested that his 
claim again be considered.  The RO, in September 1996, 
determined that the appellant had not submitted new and 
material evidence to reopen the previously denied claim.  

Since the appellant filed his claim, a series of significant 
cases have radically altered the analysis used to decide 
whether to reopen a claim.  For years when an appellant 
sought to reopen a claim, the U.S. Court of Appeals for 
Veterans Claims (the Court) required the Board to conduct a 
two-step analysis.  Manio v. Derwinski , 1 Vet. App. 140 
(1991).  First, the Board was to determine whether the 
evidence presented since the prior final disallowance of the 
claim was new and material when the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Only then was the Board to take the second step, 
reopening the claim and reviewing all of the evidence of 
record to determine the outcome of the claim on the merits.   
See Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).  
Excluded from this analysis was any need for the appellant to 
show that the claim was well grounded, the threshold issue in 
service-connection claims.  See Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995) (holding that a reopened claim was 
implicitly well grounded).  

Recently, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit), fundamentally altered this analytical 
process.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)  
Previously, before reopening, there had to be a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both old and new, would change the 
outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991). 

The Federal Circuit in Hodge determined that the Court-
imposed analysis was an improper interpretation of 38 C.F.R. 
§ 3.156(a) as the Court "failed to defer to the reasonable 
definition of a statutory term adopted by a regulation" and 
because the Colvin test "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."   Hodge, 155 F.3d at 1360.  The Federal 
Circuit concluded that 38 C.F.R. § 3.156(a) was a reasonable 
interpretation of the materiality requirement of 38 U.S.C.A. 
§ 5108(a), and must govern decisions on whether to reopen a 
previously, finally disallowed claim.  Essentially, Hodge 
invalidated the Colvin criteria for determining the 
materiality of newly presented evidence for purposes of 
reopening claims.  Id. at 1362.  

The end result is an expansion of the two-step Manio test to 
a three-step test set forth in Elkins v. West, 12 Vet. App. 
209, 214 (1999) as follows: VA must (1) determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately on reopening the 
claim determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the claim as reopened (as distinguished from the original 
claim) is well grounded; and (3) if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, 12 Vet. 
App. at 206-07.  

Thus, the first determination the Board must make in this 
case is whether the appellant has submitted new and material 
evidence.  The Federal Circuit stressed that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince the 
Board to alter its previous decision could be material if it 
provided a more complete picture of the circumstances 
surrounding the origin of an injury or disability, even where 
it would not eventually convince the Board to alter its 
rating decision.  Hodge, 155 F.3d at 1363; Elkins, 12 Vet. 
App. at 214.  The Hodge reopening standard provides for 
judgment as to whether new evidence bears directly or 
substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West, 12 Vet. App. 1 (1998).  

Other guidelines relevant to reopening claims were not 
affected by the above case law.  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis.  Evans, 9 Vet. 
App. at 285.  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Id. at 284.  Prior evidence of record 
is important in determining whether evidence is new for 
purposes of deciding whether to reopen a claim.  Id.  

At the time of the August 1982 rating decision, the RO 
summarized the evidence then of record and concluded that 
service connection was not warranted.  The RO noted that the 
separation examination report read "no malaria" and that VA 
hospitalization records were silent as to any residuals of 
malaria.  

The evidence submitted after August 1982 includes various 
medical documents and testimony from hearings in June 1998 
and May 1999, in which the appellant, his spouse, and 
stepdaughter discussed the claim.  Moreover, the appellant's 
former spouse stated in December 1996 that the appellant was 
treated for malaria sometime after separation from service.  
She also indicated that his symptoms included very yellow 
complexion and constant heartburn.  These documents provide a 
more complete picture of the circumstances of the claimed 
disorder.  While not directly attesting to current residuals 
of malaria or tying any current residuals to service, they 
add to the record in a probative manner.  Since this newly 
presented evidence is probative of one element, treatment 
after service, forming a basis of the prior denial, the new 
evidence is material.  Id.  


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for malaria, the 
application to reopen is granted.  


REMAND

Because the Board has determined that the previously denied 
claim of service connection for malaria is reopened, it must 
now proceed to the second step of the Elkins test:  whether 
the claim as reopened is well grounded, presuming the 
credibility of all the evidence of record in support of the 
claim.  Winters, 12 Vet. App. at 206-07.  Similarly, the 
Board must determine whether the claims of service connection 
for a ruptured diaphragm and residuals of an appendectomy are 
well grounded before proceeding to the merits of those 
claims.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
or within an applicable presumptive period.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307(a)(4), 3.309(b) (malaria shown within one year of 
separation from tropical service may be presumed incurred in 
service).  The threshold question in any service-connection 
claim is whether the appellant has submitted a well-grounded 
claim.  A well-grounded claim requires medical evidence of a 
current disorder, lay evidence, presumed credible, of a 
disease or injury in service, and medical evidence linking 
the two.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498,  506 (1995).  See also Grottveit v. Brown, 5 Vet. App. 
91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  VA cannot 
undertake to assist a claimant in developing facts pertinent 
to a claim absent the submission and establishment of a well-
grounded claim.  Morton v. West, 12 Vet. App. 477 (1999).  
See 38 C.F.R. § 5107(a).  

However, a claim may be remanded in certain circumstances 
before determining whether it is well grounded.  One such 
circumstance is when VA is considered to have constructive 
notice of medical records in its possession.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In such instance, VA has 
a pre-duty-to-assist obligation to obtain those records.  

At the May 1999 hearing, the appellant' spouse testified that 
sometime in the late 1970s she provided to the Durham VA 
Medical Center (VAMC) copies of treatment records prepared 
between 1947 and the 1970s concerning the appellant.   She 
stated that those records are not in the claims file.  She 
further noted that in 1978 or 1979 the director of the VAMC, 
during an interview in the director's office, told her that 
the records could not be located.  She asserts that during 
the interview the records were in fact on the director's desk 
and that he intentionally hid them in a desk drawer, saying 
that they were none of her business.  She maintains that this 
was the last time she saw the records.  (See May 1999 Hearing 
Transcript, at 11-15.)  

By this testimony, VA is on constructive notice that relevant 
medical records may be in the possession of the Durham VAMC.  
The RO has requested all available records in the possession 
of the VAMC prepared after 1946.  That facility has provided 
hospital and treatment records dated in February 1975, 
December 1976, and October 1987.  However, it has not 
provided any evidence dated prior to 1975 and after 1946.  
Given the allegations of the appellant's spouse, the 
significance of the medical documents to the service 
connection claims, and the constructive-notice doctrine in 
Bell, the Board will remand the claims so that the RO may 
again ask the VAMC to provide any medical evidence in its 
possession prepared after 1946.  

The case is REMANDED for the following development:

The RO should contact the Durham VAMC and 
again ask for copies of any medical 
documents in its possession dated after 
1946 (not already of record).  The RO 
should inform the VAMC in its request of 
the significance of these records to the 
appellant's claims.  All documents thus 
obtained should be associated them with 
the claims file.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
With respect to each claim, the RO should first determine 
whether the claim is well grounded in light of the elements 
of a well-grounded claim discussed above.  See Epps, 126 F.3d 
at 1468; Caluza, 7 Vet. App. at 506.  If the RO determines 
that the appellant has submitted evidence of a well-grounded 
claim, they should ensure compliance with the duty to assist 
and adjudicate each claim on the merits.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








